——TCase 1:20-cv-05076-KAM-LB Document 29 Filed 02/08/21 Page 1 of 2 PagelD #: fiep
in the Clerk's Office
U.S. District Court, EDNY

Alexandria Security Directorate Feb 8th 2021
1:17PM
Sidi Gaber Police Statio
di Gaber Police Station Brooklyn Pro Se Office
eee via email
Civil Status Record No.: 68 Date: 26/11/2020
Registration No.: 12602 Registration type: Administrative

 

[I's on 26/1 2020 at 09:36 Pm. _
| Before us / police officer: TAWFIK SABER MOHAMED

/Attended to the police department the citizen / EMAD  ANTAR

ABDALLA BASIIA and upon commission from the officer at the police
department to issue the record, we asked him and he respond

|Name: EMAD ANTAR ABDALLA BASHA

| Identification proof: Passport No.: i Age: 45

Profession: professor Capacity: Complainant

iz
|
Telephone No. iii

| Status of the party: presented by him-self

 

 

 

| Name of deputy:

Interrogation Record:
Q: What are the details of your report?
| A: | handed over to Mr./ WAEL GOMAA NOUR a photocopy of the
| case No. 120 CB 5076 filed by me in New York Federal Court against |
him and his wife / GIUANA ABOUELELA. Therefore, they are received |
from me a copy of the above-mentioned case upon the decree of the |
oN
- % WN
+R \t

|
ON sot 44H y

  

Federal Court and f reported thereto.

   

 
 
 
 

Q: When and where did this happen?

  

 

 

 

 

A: loday, lerrace Smouha in the club, Solik Towers No.

  

 

 

   

3

é

te, For wore

 

Scanned with CamScanner
\
Case 1:20-cv-05076-KAM-LB Document 29 Filed 02/08/21 Page 2 of 2 PagelD #: 74

 

 

| Q: Before who did this happen?

A: Before cach of AFIMED ABDELFATTAH MOHAMED © and
OSAMA ABDELNABY ABDELHAY

Q: What's the harm to you?

A: There is no harm, but the matter is to prove the case of delivering a
copy of the aforementioned case to the aforementioned names, based on
the Federal Court's decision.

Q: What is your relationship with the second party?
A: There was a working relationship between us.
Q: Are there previous disagreements?

A: No

Q: What do you mean by your report?

A: This report is for proving the case of delivering a copy of the case to
each of WAEL GOMAA ~— NOUR and his wife/.) GIUANA

ABOUELELA in their residence.
Q: Do you have other words?
A: No

His words have been registered and signed by him "EMAD ANTAR
ABDALLA BASHA"

 

 

A copy of the case No. illegible 120/ 5076 CV has been attached.

 

* gl-Rahma Center for Modern Translation Testify that the English Translation is Iden tical to the Arabic Text
without holding any responsibility towards its contents, 01 Dec 2020

Adress ; Shebin Elkom - Ma a -01005669147 —01007078351- 0482222668 Email: Abdo_omar79@yahoo.com

  
   

a
aa ~\
Ay oS

Scanned with CamScanner
